Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/28/2020.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 1, 9, 10 and 12 objected to because of the following informalities:  
Claim 1, at line 12 of the claim recites ‘to’ twice, please delete one of them.
Claim 9, at line 3 of the claim recites ‘to’ twice, please delete one of them.
Claim 10, at line 4 of the claim recites ‘to’ twice, please delete one of them.
Claim 12, at line 1 of the claim recites ‘the’ twice, please delete one of them.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 12-13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 20180224819 to Noboa.
Per claim 1:
Noboa discloses:
1. A system for using distributed building automation controllers to compute building operating behavior within a defined space comprising: 
a device (Paragraph [0038] “HVAC devices”) with a device characteristic (Paragraph [0038] “heating, cooling, ventilation, or other services”); 
a sensor (Paragraph [0003] “HVAC control systems typically include a plurality of measurement devices (e.g., temperature sensors, pressure sensors, flow sensors, etc.)”) with sensor data (Paragraph [0070] “receive sensor data”); 
a first controller with computing hardware and programmable memory that controls at least a portion of the device (Paragraph [0058] “BMS controller 366 may include one or more computer systems (e.g., servers, supervisory controllers, subsystem controllers, etc.) that serve as system level controllers, application or data servers, head nodes, or master controllers”)and accepts data from the sensor (Paragraph [0056] “AHU controller 330 receives a measurement of the supply air temperature from a temperature sensor 362”); 
a desired defined space operating characteristic (Paragraph [0037] “A BMS is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area (i.e., defined space)… A BMS can include, for example, a HVAC system, a security system, a lighting system, a fire alerting system, any other system that is capable of managing building functions (i.e., operating characteristics)”); 
a second controller with computing hardware and programmable memory (Paragraph [0066] “Memory 408 (e.g., memory, memory unit, storage device, etc.) may include one or more devices (e.g., RAM, ROM, Flash memory, hard disk storage, etc.) for storing data and/or computer code for completing or facilitating the various processes, layers and modules described in the present application”); and 
a computer program at least partially stored within programmable memory (Paragraph [0066] “Memory 408 (e.g., memory, memory unit, storage device, etc.) may include one or more devices (e.g., RAM, ROM, Flash memory, hard disk storage, etc.) for storing data and/or computer code for completing or facilitating the various processes, layers and modules described in the present application”) in the first controller or the second controller (Paragraph [0058] “AHU controller 330 and BMS controller 366”), wherein the first controller and the second controller are operationally able to run the computer program (Paragraph [0058] “BMS controller 366 may include one or more computer systems… AHU controller 330 can be a software module configured for execution by a processor of BMS controller 366”), comprising the computer program operationally able to [[to]] determine desired device behavior based on the desired defined space operating characteristic, the sensor data, and the device characteristic (Paragraph [0059] “AHU controller 330 receives information from BMS controller 366 (e.g., commands, setpoints, operating boundaries, etc.) and provides information to BMS controller 366… AHU controller 330 may provide BMS controller 366 with temperature measurements from temperature sensors 362-364… equipment operating capacities, and/or any other information that can be used by BMS controller 366 to monitor or control a variable state or condition within building zone 306 (i.e., desired defined space)” note here that the information is behavior of device).

Per claim 2:
Noboa discloses:
2. The system of claim 1, wherein first controller and the second controller operationally able to run the computer program comprises the first controller and the second controller operationally able to choose the first controller or the second controller to be a master controller (Paragraph [0058] “BMS controller 366 may include one or more computer systems (e.g., servers, supervisory controllers, subsystem controllers, etc.) that serve as system level controllers, application or data servers, head nodes, or master controllers”).

Per claim 3:
Noboa discloses:
3. The system of claim 2, further comprising a satellite controller (Paragraph [0058] “BMS controller 366 may communicate with multiple downstream building systems or subsystems (e.g., HVAC system 100, a security system, a lighting system, waterside system 200, etc.) via a communications link 370 according to like or disparate protocols (e.g., LON, BACnet, etc.)” note here satellite controller is nothing but a way of remotely communication, see applicant’s published specification paragraph [0045]), and wherein the master controller comprises the first controller or the second controller (Paragraph [0058] “BMS controller 366 may include one or more computer systems… that serve as… master controllers”).

Per claim 7:
Noboa discloses:
7. The system of claim 3, further comprising the first controller, and the satellite controller operationally able to assemble into a network using a wireless or a wired method of communication (Paragraph [0060] “Client device 368 may communicate with BMS controller 366 and/or AHU controller 330 via communications link 372”; Paragraph [0063] “Interface 407 may also facilitate communications between BMS controller 366 and client devices 448. BMS interface 409 may facilitate communications between BMS controller 366 and building subsystems 428”).

Per claim 8:
Noboa discloses:
8. The system of claim 1, wherein the desired defined space operating characteristic comprises at least one of temperature characteristic, humidity characteristic, radiant heat characteristic, desired entertainment, sound characteristic, grounds feature characteristic, or security characteristic (Paragraph [0038] “BMS that serves building 10 includes an HVAC system 100. HVAC system 100 may include a plurality of HVAC devices (e.g., heaters, chillers, air handling units, pumps, fans, thermal energy storage, etc.) configured to provide heating, cooling, ventilation, or other services for building 10”).

Per claim 12:
Noboa discloses:
12. The system of claim 1, wherein the [[the]] first controller is operationally able controls the device to match the desired device behavior (Paragraph [0035] “database may respond to the query with the pertinent configuration information for each of the devices corresponding to the device identification codes. Using the configuration information received from the database, the master controller may configure and control the HVAC devices”; Paragraph [0089] “Configuration database 534 may be configured to store various HVAC device operating parameters (see tables 800-1100 with reference to FIGS. 8-11 below) that correspond to device identification codes”).

Per claim 13:
Noboa discloses:
13. A method for using distributed defined space controllers to compute defined space operating behavior, the distributed defined space controllers each having at let one processor coupled with memory-stored instructions, one of the distributed defined space controllers designated as a master controller, a sensor, and a device operationally coupled to one of the defined space controllers, the method comprising: 
the sensor (Paragraph [0003] “HVAC control systems typically include a plurality of measurement devices (e.g., temperature sensors, pressure sensors, flow sensors, etc.)”) sensing a sensor state value (Paragraph [0070] “receive sensor data”); 
the senor passing the senor state value to the master controller (Paragraph [0059] “AHU controller 330 may provide BMS controller 366 with temperature measurements from temperature sensors 362-364, equipment on/off states”; Paragraph [0058] “BMS controller 366… serve as system level controllers, application or data servers, head nodes, or master controllers”); 
the master controller determining a device to modify based on the sensor state value, the master controller determining a device controller that controls the device (Paragraph [0059] “AHU controller 330 may provide BMS controller 366 with temperature measurements from temperature sensors 362-364, equipment on/off states, equipment operating capacities, and/or any other information that can be used by BMS controller 366 to monitor or control a variable state or condition within building zone 306”); 
the master controller passing a value dependent on the sensor state value to the device controller (Paragraph [0059] “AHU controller 330 receives information from BMS controller 366 (e.g., commands, setpoints, operating boundaries, etc.) and provides information to BMS controller 366 (e.g., temperature measurements, valve or actuator positions, operating statuses, diagnostics, etc.)”); and 
the device controller using the value dependent on the sensor state value to control the device (Paragraph [0061] “BMS 400 can be implemented in building 10 to automatically monitor and control various building functions… uses controllable equipment and/or sensors to monitor or control building 10”).

Claims 19 is/are the medium/product claim corresponding to system claims 1+12 and rejected under the same rational set forth in connection with the rejection of claims 1+12 as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20180224819 to Noboa to USPN 20170159962 to Walser et al.
Per claim 10:
Noboa discloses:
10. The system of claim 3, wherein the defined space further comprises a differential pressure sensor attached to a first device in the defined space (Paragraph [0041] “zones of building 10 (e.g., via supply ducts 112) without using intermediate VAV units 116 or other flow control elements. AHU 106 may include various sensors (e.g., temperature sensors, pressure sensors, etc.)”).

Noboa does not explicitly discloses wherein the satellite controller is operationally able to send data associated with the differential pressure sensor and the sensor data to the first controller, and wherein the first controller is operationally able to [[to]] use data from the differential pressure sensor and data from the sensor to determine behavior of the first device necessary to conform to the desired defined space operating characteristic.
However, Walser discloses in an analogous computer system wherein the satellite controller is operationally able to send data associated with the differential pressure sensor and the sensor data to the first controller (Paragraph [0047] “sending and receiving sensor data and/or control data between main control unit 30 and auxiliary control units 32-40”), and wherein the first controller is operationally able to [[to]] use data from the differential pressure sensor and data from the sensor to determine behavior of the first device necessary to conform to the desired defined space operating characteristic (Paragraph [0049] “Self-testing module 52 may be configured to exercise control devices 44-45 in a state-based testing procedure that differs from normal operation of BMS 20… self-testing module 52 may transition between various sub-states in response to the sensor inputs received from measurement devices 42-43”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the satellite controller is operationally able to send data associated with the differential pressure sensor and the sensor data to the first controller, and wherein the first controller is operationally able to [[to]] use data from the differential pressure sensor and data from the sensor to determine behavior of the first device necessary to conform to the desired defined space operating characteristic as taught by Walser into the method of automatically configuring of controllers and devices in an HVAC control system as taught by Noboa. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the satellite controller is operationally able to send data associated with the differential pressure sensor and the sensor data to the first controller, and wherein the first controller is operationally able to [[to]] use data from the differential pressure sensor and data from the sensor to determine behavior of the first device necessary to conform to the desired defined space operating characteristic to provide an efficient technique to adjust the operating characteristics based on sensed data would be very useful to optimize the testing of HVAC equipment as suggested by Walser (paragraph [0003-0004]).
 

Per claim 11:
Noboa discloses:
11. The system of claim 10, wherein the first controller is operationally able to send information to the satellite controller which is operationally able to modify the behavior of the first device to conform to the desired defined space operating characteristic (Paragraph [0100] “these configuration parameters may be stored in a remote server (e.g., configuration database 534) and transmitted to a master device (e.g., chiller 502)… parameters may be entered by a user manually via the user interface of a master device”).

Claim 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20180224819 to Noboa to USPN 20160195856 to Spero.
Per claim 14:
The rejection of claim 13 is incorporated and further, Noboa does not explicitly disclose the value dependent on the sensor state value is a comfort value.
However, Spero discloses in an analogous computer system the value dependent on the sensor state value is a comfort value (Paragraph [0168] “controller 161 uses algorithms based on sensor data to determine if the occupant may be feeling hot or cold”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of the value dependent on the sensor state value is a comfort value as taught by Spero into the method of automatically configuring of controllers and devices in an HVAC control system as taught by Noboa. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of the value dependent on the sensor state value is a comfort value to provide an efficient technique to use sensor value for automatically setting HVAC setting so that the performance of HVAC is improved as suggested by Spero (paragraph [0050-0051]).

Per claim 15:
The rejection of claim 14 is incorporated and further, Noboa does not explicitly disclose the comfort value being dependent on at least one of: building comfort, occupancy comfort, or time-based issues.
However, Spero discloses in an analogous computer system the comfort value being dependent on at least one of: building comfort, occupancy comfort, or time-based issues (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Spero teaches Paragraph [0168] “uses direct measurements of human physiology and recognition of activity to replace the thermostat and maintain individuals at a higher level of thermal comfort then is presently possible. The human-thermostat is realized by using sensors which measure characteristics including the radiation from the body, reflection of radiation from body surfaces, identification of vasodilation, pulse, respiratory rate, skin color among others”).
The feature of providing the comfort value being dependent on at least one of: building comfort, occupancy comfort, or time-based issues would be obvious for the reasons set forth in the rejection of claim 14.

Per claim 16:
Noboa discloses:
16. The method of claim 15, further comprising the distributed defined space controllers being in a defined space (Paragraph [0037] “A BMS is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area (i.e., defined space)… A BMS can include, for example, a HVAC system, a security system, a lighting system, a fire alerting system, any other system that is capable of managing building functions (i.e., operating characteristics)”).

Per claim 17:
The rejection of claim 13 is incorporated and further, Noboa does not explicitly disclose calculating the value dependent on the sensor state value comprising calculating a comfort value.
However, Spero discloses in an analogous computer system calculating the value dependent on the sensor state value comprising calculating a comfort value (Paragraph [0168] “controller 161 uses algorithms based on sensor data to determine if the occupant may be feeling hot or cold”).
The feature of providing calculating the value dependent on the sensor state value comprising calculating a comfort value would be obvious for the reasons set forth in the rejection of claim 14.

Per claim 18:
The rejection of claim 17 is incorporated and further, Noboa does not explicitly disclose wherein the comfort value comprises building comfort, occupancy comfort, or time-based issues.
However, Spero discloses in an analogous computer system wherein the comfort value comprises building comfort, occupancy comfort, or time-based issues (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Spero teaches Paragraph [0168] “difference between the two temperatures detected in the sensor with a view of room occupants… If the HVAC delivery can further be personalized based on the room occupants location and identity greater comfort can be achieved, especially when the controller 161 has learned the individual's preferences”).
The feature of providing wherein the comfort value comprises building comfort, occupancy comfort, or time-based issues would be obvious for the reasons set forth in the rejection of claim 14.




Per claim 20:
The rejection of claim 19 is incorporated and further, Noboa does not explicitly disclose wherein running a program comprises running a machine learning program that computes a cost function based on the desired defined space operating characteristic.
However, Spero discloses in an analogous computer system wherein running a program comprises running a machine learning program that computes a cost function based on the desired defined space operating characteristic (Paragraph [0171] “mass and energy delivery devices allows for hitherto achievable levels of cost saving while maintaining comfort… system makes the smart home a reality with a predictive machine learning system… automatically providing the user with the desired environmental conditions for their maximum comfort and privacy”).
The feature of providing wherein running a program comprises running a machine learning program that computes a cost function based on the desired defined space operating characteristic would be obvious for the reasons set forth in the rejection of claim 14.


Allowable Subject Matter
Claims 4, 5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, Claim 6 objected by virtue of its respective dependencies on claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 20200221269 discloses a sensor platform includes a programmable microcontroller to execute programming associated with one or more sensors in order to receive data from the one or more sensors and generate reports based on the data, and to enter a power-down mode in the absence of the data. The sensor platform also includes first and second transceivers. The first transceiver is configured to establish wireless connectivity with user devices using a first wireless protocol and to receive the programming from one or more of the user devices using the first wireless protocol. The second transceiver is configured to transmit the reports to a gateway using a second wireless protocol that is lower power, longer range, and/or lower fidelity than the first wireless protocol.
USPN 2021007344 discloses Systems and methods for generating wiring diagrams for equipment are disclosed. The system may include at least one processor configured to perform operations that may include accessing a floor plan defining a plurality of rooms, receiving input associating at least one of a plurality of functional requirements with at least one room of the plurality of rooms, and accessing, in a data structure, technical specifications associated with electrical equipment. Operations may include selecting, from the data structure, a plurality of the technical specifications, generatively analyzing the at least one room in conjunction with the functional requirement and the selected technical specifications in order to select a piece of equipment for the at least one room and select an equipment placement location, accessing structural data associated with the at least one room, and generating a wiring diagram for the at least one room using the selected technical specifications and the structural data.
USPN 10966342 discloses an information handling system for identifying equipment in a datacenter establishes a wireless communication link with an element of datacenter equipment, and receives identification information from the element. The identification information distinguishes the element from other elements of the datacenter equipment that are visibly indistinct from the first element. The information handling system further captures image data when the field of view of an imaging system includes the element, displays the image data on a display, matches a portion of the image data with an image object associated with the first and second elements, determines an identity of the element based upon the identification information and the image object, and displays an augmented reality overlay on the display over the image data. The augmented reality overlay co-locates the image object with the portion and includes the identity over the portion.

Gungor, Vehbi C., and Gerhard P. Hancke. "Industrial wireless sensor networks: Challenges, design principles, and technical approaches." 

Amin, Massoud. "Toward self-healing energy infrastructure systems." 

Guo, Wenqi, and Mengchu Zhou. "An emerging technology for improved building automation control." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193